Citation Nr: 1331952	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an eye disorder, claimed as refractive error and/or blurred vision as a result of trauma.

2. Entitlement to service connection for a stomach disorder.

3. Entitlement to an initial rating in excess of 10 percent for tension headaches with migraine features. 

4. Entitlement to an initial compensable rating for pes cavus, claimed as bilateral foot pain. 

5. Entitlement to an initial compensable rating for mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran's current refractive error of the eyes is a developmental defect, which has not been shown to be subject to a superimposed disease or injury.

2.  The Veteran's current visual changes and vision loss are not shown to be causally or etiologically related to his active military service.
3.  The Veteran's current stomach disorder is not shown to be causally or etiologically related to his active military service.

4.  Prior to November 5, 2009, the Veteran's service-connected tension headaches with migraine features were manifested by headaches with characteristic prostrating attacks averaging one in 2 months over the last several months, but were not manifested by headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.

5.  Since November 5, 2009, the Veteran's service-connected tension headaches with migraine features have been manifested by headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months, but have not been manifested by headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

6.  Throughout the appeal period, the Veteran's service-connected pes cavus, claimed as bilateral foot pain, has been manifested by slight acquired claw foot with pain, but has not been manifested by acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral.

7.  Throughout the appeal period, the Veteran's service-connected mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis, has been manifested by shortness of breath and intermittent inhalational or oral bronchodilator therapy.


CONCLUSIONS OF LAW

1.  Service connection for an eye disorder, claimed as refractive error and/or blurred vision as a result of trauma, is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013).

2.  Service connection for a stomach disorder is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Prior to November 5, 2009, the criteria for an initial disability rating in excess of 10 percent for tension headaches with migraine features are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).

4.  Since November 5, 2009, the criteria for an initial 30 percent disability rating, but no higher, for the tension headaches with migraine features have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2012).

5.  The criteria for an initial compensable rating for pes cavus, claimed as bilateral foot pain, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5278 (2013).

6.  The criteria for an initial 10 percent disability rating, but no higher, for mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97, DCs 6699-6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the initial rating claims, the RO sent the Veteran notice letters in July 2005 and April 2006.  These letters addressed the Veteran's underlying claims of service connection for headaches, bilateral foot pain, and chronic colds, respiratory infection, and/or bronchitis.  The initial rating claims flow downstream from a July 2006 rating decision, which initially established service connection for headaches, bilateral foot pain, and chronic colds, respiratory infection, and/or bronchitis.  The United States Court of Appeals for Veterans Claims (Court) held, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91(2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notices provided before the service connection claims were granted were legally sufficient, VA's duty to notify for these claims is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Regarding the service connection claims, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2005 and April 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  A letter dated in June 2011 also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The June 2011 RO letter was not provided before the initial RO adjudication of his claims in the July 2006 rating decision.  However, after he was provided the letter, the service connection claims were then readjudicated in the September 2012 Supplemental Statement of the Case (SSOC) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claims, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His service treatment records, service personnel records, and post-service VA and private treatment records have been obtained.  In November 2005, the RO received a response from Fort Bragg that they did not have any treatment records pertaining to the Veteran.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  Regarding the initial rating claims, he has been afforded VA examinations in 2006 and 2009, and the reports of those evaluations contain findings needed to properly evaluate his headache, respiratory, and foot disabilities.  38 C.F.R. § 4.2 (2013).  Regarding the service connection claims, the record indicates that the Veteran participated in VA examinations in May 2006 and December 2006, the results of which have been included in the claims file for review.  The VA examinations for the service connection claims involved reviews of the claims file, thorough examinations of the Veteran, and, for the vision claim, an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board is also satisfied as to substantial compliance with its September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations and medical opinions.  Upon remand, the Veteran was scheduled for VA examinations in February 2012.  Prior to his examinations being scheduled, the Veteran was sent a VCAA letter in January 2012, which detailed the consequences of the failure to report for the scheduled examinations.  This letter was sent to the Veteran's current mailing address.  The Veteran was scheduled for the VA examinations through the local VA Medical Center (VAMC), which also had his current mailing address on file.  In February 2012, the Veteran failed to report for the scheduled VA eye, foot, headache, respiratory, and stomach examinations.  The Veteran did not provide good cause as to why he did not appear for the scheduled examinations.  38 C.F.R. § 3.655 (2013).  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the RO/AMC complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide the VA examinations is not warranted.  The claims on appeal will be evaluated based on the evidence of record.  

The September 2011 remand also included obtaining the Veteran's May 2006 and October 2009 pulmonary function test (PFT) reports.  Partial findings from the October 2009 PFT report were obtained and associated with the Veteran's Virtual VA claims file.  Following a thorough search of VA records, additional records pertaining to the May 2006 and October 2009 PFT reports were not found.  In this regard, the Board instructed the RO/AMC, in its remand, to provide the Veteran with another VA respiratory examination if this report could not be located.  Accordingly, as described above, the RO/AMC scheduled the Veteran for a VA respiratory examination in February 2012, for which the Veteran failed to report.  Finally, the remand included readjudicating the claims, which was accomplished in the September 2012 SSOC.  The Board is cognizant that VA is required to make as many attempts as necessary to obtain relevant records from a Federal department or agency, and such efforts must continue until VA concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).  In the September 2012 SSOC, the RO clearly indicated that it was unable to obtain full PFT testing results from 2006 and 2009 despite conducting searches for those records.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a) (2013). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2013).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  Eye Disorder

The Veteran seeks service connection for an eye disorder, claimed as refractive error and/or blurred vision as a result of trauma.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, current diagnoses have been established.  On VA examination in May 2006, the Veteran was diagnosed with refractive error.  In a January 2006 VA outpatient treatment record, the Veteran was diagnosed with visual changes.  Thus, the Veteran has satisfied the first element of service connection.

As an initial matter, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.  

Here, there is no evidence in the claims file of a superimposed disease.  The Board has further considered whether the claimed eye disorder, specifically refractive error, was subject to a superimposed injury, such as the documented in-service head injury in this case.  However, the May 2006 VA examiner concluded that the Veteran was diagnosed with refractive error and that the loss of vision was caused by his refractive error and not caused by or the result of head trauma while in service.  In addition, as previously mentioned, the RO/AMC made an attempt to assist the Veteran with his claim by affording him an additional VA examination to address the etiology of his eye disorder.  The Veteran failed to report for the scheduled VA examination in February 2012.  He did not provide good cause as to why he did not appear.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  Due to his failure to report for the scheduled VA examination, evaluation of the Veteran's claim must now be based solely on the evidence already of record.  38 C.F.R. § 3.655.  

In this regard, the Veteran's service treatment records do not document any complaints of or treatment for a refractive error.  Post-service VA and private treatment records do not provide any supporting evidence that the Veteran's claimed disorder was subject to a superimposed disease or injury.  Therefore, based on the evidence of record, there is no medical evidence that the Veteran's currently diagnosed refractive error was subject to a superimposed disease or injury.  As noted above, the May 2006 VA examiner concluded that the Veteran's loss of vision was caused by his refractive error and not caused by or the result of head trauma while in service.  There is no positive supporting evidence in the claims file.  For all of these reasons, service connection for the Veteran's current refractive error is not warranted.

Regarding the current visual changes diagnosis, the Veteran maintains that he suffers from blurred vision as a result of trauma in service when a hose valve hit his right temple.  A December 2002 service treatment record reflects that the Veteran was treated for a head injury after an air hose snapped while he was on the flight line.  The metal of the hose struck the Veteran on the right temple.  He was diagnosed with a mild concussion with an examination at that time reflecting findings of photophobia, extra ocular muscle intact, normal peripheral vision, and no noted visual defects.  No further complaints are documented in the service treatment records, and the Veteran's active military service ended in May 2005.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  Again, the May 2006 VA examiner concluded that the Veteran was diagnosed with refractive error and that the loss of vision was caused by his refractive error and not caused by or the result of head trauma while in service.  This opinion was provided following a physical examination of the Veteran and a review of the claims file.  As previously mentioned, the RO/AMC made an attempt to assist the Veteran with his claim by affording him an appropriate VA examination to determine the etiology of his eye disorder.  The Veteran was scheduled for a VA examination in February 2012, and he failed to report for the examination.  The Veteran did not provide good cause as to why he did not appear.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  Due to his failure to report for the scheduled VA examination, evaluation of the Veteran's claim must now be based solely on the evidence already of record.  38 C.F.R. § 3.655.   In this regard, the VA and private treatment records do not provide supporting evidence.  Thus, the evidence of record contains only one negative nexus opinion, and no supporting positive evidence.  Accordingly, as the evidence is not in equipoise, service connection is not warranted for the Veteran's current visual changes and vision loss.  

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnoses of refractive error and visual changes are not considered chronic diseases under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2012); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's lay assertions in support of his claim.  Regarding the current visual changes diagnosis, the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his eyes during his active military service, which resulted in his current visual changes, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the visual changes to be credible, since his service treatment records only make one reference to a head injury, and at the time of the injury, he was noted to have normal peripheral vision and no noted visual defects.  Further, the service treatment records do not contain any further visual complaints for the next two and a half years of the Veteran's military service, following the December 2002 head injury.  The first complaint of vision problems following the December 2002 head injury was in January 2006 more than three years after the incident in question.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to lack credibility, as they are inconsistent with the evidence of record, which fails to show vision problems during active military service and contains only a negative nexus medical opinion. 

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim.

Regarding the refractive error diagnosis, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a superimposed disease or injury, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for an eye disorder, claimed as refractive error and/or blurred vision as a result of trauma, is not warranted.

B.  Stomach Disorder 

The Veteran seeks entitlement to service connection for a stomach disorder related to his active military service.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In a May 2006 VA general medical examination report, completed just following his separation from service, the Veteran reported symptoms of stomach discomfort, heartburn, flatulence, occasional abdominal pain, and frequent bowel movements, depending on type of food ingested.  He reflected that he rarely has stools normal in consistency.  The VA examiner indicated that due to limited information available, a final diagnosis with respect to the Veteran's stomach disorder could not be provided.  The Veteran underwent a subsequent December 2006 VA stomach examination.  He reported at that time that he started having stomach pains localized at the epigastrium area during service in 1999.  The Veteran indicated that he complained at Sick Call and was treated with pills and antacids.  He reported that since 1999 he started to have 3-4 bowel movements per days, described as soft stools that occur 15-30 minutes after meals.  The Veteran was diagnosed with clinical gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records reflect that he complained of intermittent, diffuse abdominal pain for one week, receiving a diagnosis of constipation.  During a July 1998 treatment visit, he reported heartburn and stomach pain and was diagnosed with acute gastroenteritis.  He complained of a history of diarrhea at a February 2002 treatment visit.  He was diagnosed with viral gastroenteritis.  The Veteran also reported diarrhea and frequent indigestion in an August 2003 Post-Deployment Health Assessment.  No further complaints were documented in the service treatment records, and the Veteran's active military service ended in May 2005.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  Although May 2006 and December 2006 VA examinations were undertaken, the VA examiner did not provide medical nexus opinion.  As previously mentioned, the RO/AMC made an attempt to assist the Veteran with his claim by affording him an appropriate VA examination to determine the etiology of his stomach disorder.  The Veteran was scheduled for a VA examination in February 2012, and he failed to report for the examination.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  Thus, due to his failure to report for the scheduled VA examination, the Veteran's claim must now be based solely on the evidence already of record.  In this regard, the VA and private treatment records do not provide supporting evidence.  There are no supporting medical nexus opinions of record.  For all of these reasons, service connection for a stomach disorder is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnoses of GERD and IBS are not considered  chronic diseases under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his stomach problems began during his active military service, which resulted in his current GERD and IBS diagnoses, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his GERD and IBS to be credible, since his service treatment records do not contain any diagnoses or notations of GERD or IBS.  Further, the Veteran's last complaint of stomach problems in-service was in August 2003, and his active military service did not end until May 2005.  Following the last complaint of stomach problems in August 2003, the next complaint of stomach problems was not until the May 2006 VA examination, which was scheduled for purposes of the Veteran's service connection claim.  See Caluza, 7 Vet. App. at 511-12 (1995), aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to lack credibility, as they are inconsistent with the evidence of record, which fails to show a chronic stomach disorder during his active military service (documenting only four complaints during a seven year period), and which does not contain any supporting medical nexus opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a stomach disorder.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the currently diagnosed stomach disorders, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide any opinion as to a causal relationship between service and his claimed disorders.  In addition, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a stomach disorder is not warranted.

III.  Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

A.  Headaches

The Veteran is currently rated at 10 percent for tension headaches with migraine features under DC 8100.  38 C.F.R. § 4.124a.  He seeks an increased rating.

DC 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100 (2013).  

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, p. 1523 (30th ed. 2003).

For the time period prior to November 5, 2009, there is only one VA examination of record dated in May 2006.  During that May 2006 VA general medical examination, the Veteran specifically denied experiencing any prostrating attacks or visual disturbances associated with his headaches.  VA and private treatment records during this time period do not provide any contrary evidence.  Thus, the Board finds that the Veteran has not met the requirements for a disability rating in excess of 10 percent for his tension headaches with migraine features prior to November 5, 2009.  38 C.F.R. § 4.124a, DC 8100.  

However, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent for his tension headaches with migraine features since November 5, 2009.  Since that date, there is evidence in the record of characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a.  

Specifically, while the Veteran denied prostrating attacks at a May 2006 VA general examination, at his VA examination conducted on November 5, 2009, he reported that his disability had gotten progressively worse.  He reported weekly migraine headaches that usually lasted for hours, commenting that less than half were prostrating.  When asked to discuss the effect on the Veteran's usual occupation, the VA examiner simply noted that the Veteran was "not employed".  When asked to discuss the effects of the problem on the Veteran's usual daily activities, the examiner noted his prostrating headaches "prevented" chores, exercise, sports, recreation, and travelling.  The VA and private treatment records do not provide any contrary evidence.  Thus, in giving the Veteran the benefit of the doubt, the Board finds that, since November 5, 2009, there is evidence in the record of characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, DC 8100.  The Veteran is entitled to a higher disability rating of 30 percent for his tension headaches with migraine features since November 5, 2009.  Id. 

Since November 5, 2009, a higher rating of 50 percent is not warranted, however, as that rating requires evidence of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Although the November 2009 VA examiner indicated that the Veteran was not employed when discussing the effect of the Veteran's headaches on his usual occupation and that his prostrating headaches prevented chores, exercise, sports, recreation, and travelling, no rationale was provided for the VA examiner's conclusion that the effect of the Veteran's headaches on his usual occupation was unemployment.  The Board finds the November 2009 VA examiner's opinion on this aspect of the appeal to be inadequate and of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Further, an additional VA examination dated in April 2011 detailed that the Veteran was currently employed.  

As previously mentioned, the RO/AMC made an attempt to assist the Veteran with his increased rating claim by affording him an appropriate VA examination to determine the current severity of his headaches.  The Veteran was scheduled for a VA examination in February 2012, and he failed to report for the examination.  The Veteran did not provide good cause as to why he did not appear.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  Due to his failure to report for the scheduled VA examination, the Veteran's headache disability must now be rated based solely on the evidence already of record.  38 C.F.R. § 3.655.  

VA and private treatment records do not provide supporting evidence for the assignment of a rating in excess of 30 percent for the time period from November 5, 2009.  Thus, the evidence of record does not contain an adequate medical opinion attributing unemployability to the Veteran's service-connected headaches to his reported unemployability, particularly in light of the fact that the Veteran was noted to be employed part-time at the PX at Fort Buchanan for a duration of one to two years at a recent April 2011 VA PTSD examination.  The evidence of record also does not establish the exact number of the Veteran's prostrating and prolonged attacks from his service-connected headaches.  At the November 2009 VA examination, the Veteran stated that he experienced weekly migraine headaches, and that less than half were prostrating.  Again, the VA and private treatment records do not provide any supporting evidence, and the Veteran failed to report for the most recent VA examination in February 2012.  Without evidence of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, the assignment of a rating in excess of 30 percent for the service-connected headaches is not warranted during the time period since November 5, 2009.  38 C.F.R. § 4.124a, DC 8100 (2013).  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

For all the foregoing reasons, the schedular criteria for the assignment of a rating in excess of 10 percent for the service-connected the tension headaches with migraine features is not met for the time period prior to November 5, 2009.  The schedular criteria for an initial disability rating of 30 percent, but no higher, for the Veteran's service-connected the tension headaches with migraine features, has been met since November 5, 2009 (the date of the VA examination showing the Veteran's first complaints of prostrating attacks during the appeal period).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119   (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

B.  Feet

The Veteran is in receipt of a noncompensable (zero percent) disability rating under 38 C.F.R. § 4.71a, DC 5278, for his pes cavus, claimed as bilateral foot pain.  He seeks an increased rating.

DC 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensable or (zero percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated as 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated as 20 percent disabling for unilateral involvement, and as 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated as 30 percent disabling for unilateral involvement, and as 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, DC 5278 (2013).  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his pes cavus, claimed as bilateral foot pain.  During the appeal period, there was no evidence of acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral.  38 C.F.R. § 4.71a, DC 5278.

Specifically, the Veteran was afforded a VA feet examination in October 2009.  The VA examiner found no deformities of the Veteran's great toe, to include dorsiflexion.  Tenderness over the left great toe and both plantar areas was noted.  The Veteran did not have any callosities, hammertoes, deformities, or malalignment.  Anterior metatarsalgia (Morton's disease), hallux valgus, and hallux rigidus of the feet were not documented.  The October 2009 VA examination report did not address whether there is limitation of dorsiflexion at the Veteran's left or right ankles.  As the October 2009 VA examination did not contain sufficient detail to decide the claim on appeal, the Board remanded the claim for an additional examination.  As previously mentioned, the RO/AMC made an attempt to assist the Veteran with his claim by affording him an appropriate VA examination to determine the current severity of his feet.  The Veteran was scheduled for a VA examination in February 2012, and he failed to report for the examination.  The Veteran did not provide good cause as to why he did not appear.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  Due to his failure to report for the scheduled VA examination, the Veteran's pes cavus disability must now be rated based solely on the evidence already of record.  38 C.F.R. § 3.655.  

In this regard, the VA and private treatment records do not provide any supporting evidence.  No further VA examinations, besides from the October 2009 examination described above, were obtained.  Thus, there is no evidence of record demonstrating that the Veteran has acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, to warrant the assignment of a higher 10 percent rating.  There is also no evidence of acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, to warrant the assignment of a higher rating of 30 or 50 percent.  Accordingly, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his pes cavus, claimed as bilateral foot pain under 38 C.F.R. § 4.71a, DC 5278.

In making this decision, the Board has considered other DCs in an attempt to determine whether the Veteran would be entitled to a higher disability rating under another Code pertaining to the feet.  In this regard, the Veteran is not entitled to a higher disability rating under DC 5276 because the evidence of record does not establish that he has flatfoot or pes planus.  Under DC 5277, the evidence of record does not show that the Veteran has bilateral weak foot, as weakness, atrophy of the musculature, and disturbed circulation of the feet were not documented at the VA examination or in the treatment records; thus, DC 5277 cannot provide a higher rating for the Veteran.  The Veteran is not entitled to a higher disability rating under DCs 5279, 5280, 5281, and 5282, as the evidence of record does not establish that he has for anterior metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, or hammertoes, respectively.  Under DC 5283, the evidence of record does not show that the Veteran has malunion or nonunion of tarsal or metatarsal bones to warrant a higher rating.  Finally, under DC 5284, the Veteran's service-connected foot disability is not shown to be manifested by moderate residuals of a foot injury or by actual loss of use of the foot to warrant a higher disability rating under this Code.  In this regard, the October 2009 VA examiner noted pain, lack of endurance, and tenderness in the Veteran's feet, but found no weakness, edema, instability, stiffness, swelling, heat, redness, fatigability, or deformities of the feet.  The Veteran was able to ambulate and did not require assistive devices.  The Veteran had not experienced any hospitalizations or surgeries for his feet.  These findings are supported by the treatment records.  The Board does not find that this evidence supports the conclusion that the Veteran's feet can be rated as moderately disabling, or that the Veteran has actual loss of use of either foot.  Accordingly, the Board finds that the Veteran is not entitled to a compensable disability for his service-connected pes cavus, claimed as bilateral foot pain, under the remaining Codes pertaining to the feet.  38 C.F.R. § 4.71a.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 (2013). However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5278, the provisions of 38 C.F.R. §§ 4.40  and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11   (1996).

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

For all the foregoing reasons, the assignment of an initial compensable disability rating for the service-connected pes cavus, claimed as bilateral foot pain, is not warranted at any time during the appeal period.  The Board has considered assigning staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.


C.  Respiratory 

The Veteran is in receipt of a noncompensable (zero percent) disability rating under 38 C.F.R. § 4.97, DC 6602, for his mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis.  He seeks an increased rating.

The Veteran is rated by analogy to DC 6602.  If a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2013) (providing specific means of listing DC for unlisted disease or injury).

DC 6602 provides ratings for bronchial asthma.  FEV-1 of 71- to 80-percent predicted value, the ratio of FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to DC 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, DC 6602. 

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an initial 10 percent disability rating for his mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis.  38 C.F.R. § 4.97, DC 6602.

As an initial matter, the May 2006 VA examination report reflects that pulmonary function testing (PFT) was completed on May 12, 2006.  As previously mentioned, in accordance with the Board's remand directives, the RO/AMC made attempts to obtain the complete May 2006 PFT report.  The results could not be obtained.  Thus, in accordance with the remand, the RO/AMC scheduled the Veteran for a VA respiratory examination, so that a new PFT could be performed.  The Veteran was scheduled for a VA examination in February 2012, and he failed to report for the examination.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  Due to his failure to report for the scheduled VA examination, the Veteran's claim must now be based solely on the evidence already of record.  In this regard, an October 2009 VA respiratory examination was completed.  The examination report reflects that a PFT was once again completed.  The October 2009 VA examiner indicated that "compared to May 12, 2006 there has been an 110cc reduction in the post-bronchodilator FEV-1 consistent with worsening obstructive lung disease."  The PFT report revealed findings mild obstructive ventilatory impairment, which was not responsive to bronchodilator therapy, and which displayed decreased airway resistance and normal gas transfer.  Unfortunately, no further information was provided in the PFT report.  The treatment records do not provide any other PFTs or supporting evidence.  Thus, there is no evidence of FEV-1 of 71- to 80-percent predicted value, or the ratio of FEV-1/FVC of 71 to 80 percent - to warrant a higher disability rating.  38 C.F.R. 
§ 4.97, DC 6602.

However, regarding intermittent inhalational or oral bronchodilator therapy, the Veteran underwent a May 2006 VA general medical examination, which considered his now service-connected mild obstructive ventilatory impairment.  The Veteran reported using respiratory therapy once per month due to a sensation of chest tightness and shortness of breath.  The Veteran did not state if the therapy involved inhalational or oral bronchodilator.  The Veteran did indicate that he was currently prescribed an Albuterol inhaler.  In this regard, at the October 2009 VA examination, the Veteran reported that he tried an Albuterol inhaler on one occasion, but did not receive a response to the medication.  In the October 2009 PFT report, the VA examiner specifically documented that the Veteran's disability was unresponsive to bronchodilator therapy.  The treatment records do not provide contrary evidence.  Specifically, in a March 2011 VA treatment record (as shown in the Virtual VA claims file), the Veteran was given Albuterol therapy on one occasion in the emergency room, but the evidence of record does not establish that the Veteran continued to use this therapy to treat his service-connected mild obstructive ventilatory impairment.  Based on the foregoing, the Board finds that the evidence does establish that the Veteran's mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis, has required intermittent inhalational or oral bronchodilator therapy throughout the appeal period, to warrant the assignment of an initial 10 percent disability rating.  38 C.F.R. § 4.97, DCs 6699-6602.

However, the evidence of record does not establish that the Veteran's service-connected disabilities has required: at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; or, daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications - to warrant even higher disability ratings under DC 6602.  The treatment records do not document monthly visits to the physicians, and the only documentation of a corticosteroid course was on one occasion in January 2012, when the Veteran was seen by the VAMC for his asthma.  This evidence is not sufficient to warrant the assignment of an initial disability rating in excess of 10 percent under 38 C.F.R. § 4.97, DCs 6699-6602. 

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis, but finds none are raised by the medical evidence.  38 C.F.R. § 4.97.

Accordingly, the Board finds that the Veteran is entitled to an initial 10 percent, but no higher, disability rating for his mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis.  38 C.F.R. §§ 4.7, 4.97, DCs 6699-6602.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as shortness of breath, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

For all the foregoing reasons, the assignment of an initial 10 percent disability rating for the service-connected mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis, is warranted for the appeal period.  The Board has considered assigning staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

D.  Additional Considerations for Initial Rating Claims

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, there has been no showing that the Veteran's disability pictures could not be contemplated adequately by the applicable schedular rating criteria discussed for the headache, respiratory, and foot disabilities above.  The Veteran's headaches, pes cavus, and obstructive ventilatory impairment were applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings for his headaches, pes cavus, and obstructive ventilator impairment, the Board fully explained why higher ratings are not warranted.  The Board additionally finds that the symptoms described by the Veteran fit squarely within the criteria found in the relevant DCs for the disabilities at issue.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's headaches, pes cavus, and obstructive ventilatory impairment include any exceptional factors.  As such, referral for consideration of the assignment of disability evaluations on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability due to the service-connected disabilities on appeal.  The Board has considered that the Veteran reported at a May 2006 VA examination that he had been unemployed since May 2005 (when he was released from active duty).  The Board has also considered that the November 2009 VA examiner indicated that the effect of the Veteran's headaches was that he was not employed.  As previously stated, the Board found the November 2009 VA medical opinion to be inadequate and of little probative value due to the examiner's lack of rationale or bases for the opinion.  Further, the Board notes that in a recent April 2011 VA examination, the Veteran reported that he was currently employed.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	
ORDER

The claim for service connection for an eye disorder, claimed as refractive error and/or blurred vision as a result of trauma, is denied.

The claim for service connection for a stomach disorder is denied.

Prior to November 5, 2009, entitlement to an initial rating in excess of 10 percent for tension headaches with migraine features is denied.

Since November 5, 2009, entitlement to an initial disability rating of 30 percent, but no higher, for the tension headaches with migraine features is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to an initial compensable rating for pes cavus, claimed as bilateral foot pain, is denied. 

Entitlement to an initial disability rating of 10 percent, but no higher, for mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


